Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2019.07.17
                                                                       11:29:46 -05'00'



                  People v. Caraballo, 2019 IL App (1st) 171993



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           PEDRO CARABALLO, Defendant-Appellant.



District & No.    First District, First Division
                  Docket No. 1-17-1993



Filed             March 29, 2019



Decision Under    Appeal from the Circuit Court of Cook County, Nos. YW-621-780,
Review            YW-621-781, YW-621-782; the Hon. Donald Havis, Judge, presiding.



Judgment          Affirmed in part and reversed in part.


Counsel on        Mark Battaglia, of Chicago, for appellant.
Appeal
                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Matthew Connors, and Devin T. Mapes, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE PIERCE delivered the judgment of the court, with opinion.
                  Justices Griffin and Walker concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant Pedro Caraballo was convicted of one count of driving with a blood alcohol
     concentration of 0.08 or more (625 ILCS 5/11-501(a)(1) (West 2012)) and one count of driving
     under the influence of alcohol (DUI) (id. § 11-501(a)(2)). His sole contention on appeal is that
     the State did not lay a proper foundation for admission of the results of a breath test because the
     administrator of the test was not certified at the time the test was given. Specifically, defendant
     argues that the trial court erred when it did not exclude the result of a breath test administered
     to defendant because the officer who administered the test was not licensed at the time he
     administered it. For the following reasons, we agree with defendant that the results of the
     breath test administered to defendant should have been excluded because Officer James
     Compton was not licensed at the time the test was administered.

¶2                                           BACKGROUND
¶3        Before trial, defendant filed a motion in limine to exclude the result of a breath test
     administered by Officer Compton on November 10, 2013. At a hearing on the motion,
     defendant argued that one of the requirements for the administration of a breath test was that
     the administrator must be licensed by the State at the time of the test. Defendant argued that
     Officer Compton was not licensed on the date in question, and therefore the breath ticket could
     not be admitted as evidence against him. The State responded that although Officer Compton
     was not licensed on the day the test was administered, Officer Compton’s license to administer
     the test had expired five days before the test, and he was recertified the day after he
     administered the test on defendant. The trial court granted defendant’s motion to suppress the
     breath test.
¶4        The State filed a motion to reconsider, arguing that the certification to administer the breath
     test was “just a formality” because the real test was whether the officer knew what he was
     doing and whether the results were reliable. On August 14, 2015, the court ordered the
     defendant to respond and indicated that a hearing on the State’s motion to reconsider was
     necessary. The court stated that the hearing would be on the limited issue of whether Officer
     Compton was certified at the time of the breath test, stating that if “he’s not certified then the
     results don’t come in.” At some point between August 14, 2015, and February 10, 2016, the
     trial court granted the State’s motion to reconsider. Defendant did not include the report of
     proceedings from August 14, 2015, to February 10, 2016, in the record on appeal.
¶5        On February 10, 2016, defendant moved the court to reconsider its order granting the
     State’s motion to reconsider. Defendant argued that the trial court was correct in the first
     instance when it found that because Officer Compton was not certified when he administered
     the breath test, the breath test result was not admissible evidence. The case was then continued
     for a hearing to determine whether, despite his lack of certification, Officer Compton was
     knowledgeable and the test was reliable.
¶6        At the March 28, 2016, hearing, Officer Compton testified to his 11 year employment with
     the Hickory Hills police department and his specific training for the administration of breath
     tests through “a class put on through NEMRT at the Burbank Police Department” in 2006 or
     2007. He also took a three-day certification class that required him to take practical and written
     exams relating to the operation of a breath test machine. After passing these exams, Officer
     Compton was certified to operate breath machines, specifically the Intoximeter EC/IR II used
                                                   -2-
       by the Hickory Hills police department, and he was recertified in 2010. Compton testified that
       his certification expired on November 5, 2013. Officer Compton administered the breath test at
       issue to defendant on November 10, 2013, and recertified his license the following day,
       November 11, 2013. His certification was valid at the time of the hearing.
¶7         In terms of administering the test, in order to operate the machine, Officer Compton was
       required to enter a defendant’s information such as his name, the date, the defendant’s birth
       date, the defendant’s driver’s license number, as well as the officer’s name and operator ID.
       After this information is entered, the instrument will “purge itself.” Then Officer Compton
       placed a new mouthpiece on the machine. The mouthpiece came out of a sealed bag and was
       replaced every time he performed a test. If the machine was not working properly, an error
       message would appear on the screen.
¶8         Compton testified to the required procedures in the administration and operation of the
       breath test machine, that he followed these procedures when administering the test to
       defendant, and that these procedures were performed to the standards set by the Illinois State
       Police. Compton stated that when he recertified his license to administer breath tests on
       November 11, 2013, he did not learn of any new procedures that would have changed the
       process of the test he administered to defendant. Compton estimated that, during his 11 years
       with the Hickory Hills police department, he administered about 75 to 100 breath tests and that
       he has been certified to administer breath tests “either three or four times” in his career with the
       police department. He also stated that the breath test machines are checked for accuracy every
       “sixty-some days by the Illinois state police.”
¶9         After hearing Officer Compton’s testimony, the trial court allowed the breath test and
       result to be used at trial. The court found
                “[t]hat the operator beyond a doubt was knowledgeable as far as his knowledge as far
                as the machine, how it operates, things of that nature. And at this juncture right now,
                the only thing the State has to prove, according to the Court’s opinion, is that the
                machine operated reliable [sic]. In this case, the machine gave out a result in this case.
                If it did not give out a result, it would give a refusal—not a refusal, a rejection at this
                point, according to the officer’s testimony. So based upon this point, the Court is going
                to allow the Breathalyzer to be used at trial. And now we’re at a different standard now.
                So your motion is granted.”
¶ 10       On the day of trial, April 4, 2016, the State filed a motion in limine, asking the court to bar
       evidence that Officer Compton’s breath test certification had expired at the time of the arrest.
       Defendant opposed the motion on the basis that it would prevent the defense from arguing a
       relevant fact. The court granted the State’s motion, stating “the mere fact that the
       breathalyzer’s operator’s certifications lapsed for a period of time doesn’t make it an issue of
       fact. It’s an issue of law at this point.”
¶ 11       At trial, Officer Compton testified that he was formally trained to detect and apprehend
       drivers impaired by alcohol. On November 10, 2013, he was stopped at a stop sign in his
       marked patrol vehicle when he observed a vehicle pass him and “the passenger’s side tires
       strike a curb, go over the curb, travel through the grass, just miss a tree and then come back into
       the lane of traffic.” As the vehicle came back into the lane of traffic, “the driver’s side tires then
       crossed the solid yellow line before coming back into the road.” Officer Compton then initiated
       a traffic stop based on his observations. He identified defendant in open court as the driver of

                                                     -3-
       the vehicle. Officer Compton observed that defendant had “glassy, bloodshot eyes” and
       “highly slurred” speech. Defendant also had a strong odor of alcohol coming from his mouth.
¶ 12        Defendant told Officer Compton that he had a little to drink. Defendant attempted to hand
       Officer Compton a bottle of Jack Daniels but he missed Officer Compton’s hand and the bottle
       fell to the ground. The video from Officer Compton’s squad car was played in open court. It
       showed defendant complying with Officer Compton’s request to exit the vehicle. As defendant
       exited, he tripped and almost fell into moving traffic. Officer Compton had to stop him from
       hitting the ground.
¶ 13        Officer Compton asked defendant to complete some field sobriety tests and read the
       instructions for these tests from a book of standardized instructions. During the one-legged
       test, defendant placed his foot down, fell off balance, and raised his hand up. These actions
       suggested impairment. For the walk-and-turn test, Officer Compton noted that defendant’s
       balance was “horrible” and that he did not seem to understand the directions or Officer
       Compton’s demonstration. Officer Compton observed four or five clues of impairment, when
       only two are needed. Based on defendant’s performance of these tests, Officer Compton placed
       him into custody for DUI and transported him to lockup.
¶ 14        Officer Compton testified that at the police station, he read defendant his Miranda
       warnings. After the required 20-minute observation period, defendant agreed to submit to a
       breath test. After Officer Compton described the test procedures employed, the State offered
       defendant’s breath test ticket into evidence. Defendant objected, arguing that Officer Compton
       was not certified as a breath test operator on the day he administered the test so the result
       should not be admitted. The State responded that actual certification was unnecessary where
       Officer Compton understood the procedures to operate a breath machine and that the requisite
       foundation to enter the breath ticket into evidence had been met. The circuit court overruled
       defendant’s objection.
¶ 15        The authenticated breath test ticket showed a test result of 0.260, which was over the legal
       limit of 0.08. Officer Compton explained that the machine used to analyze defendant’s breath
       was the Intoximeter EC/IR II. He stated that he administered tests on this machine about 100
       times and did so according to industry standards. The machine is tested monthly for accuracy
       and it will not allow a test to be performed if it is not operating properly. Officer Compton
       testified to the training he received to operate the machine. The court did not allow Compton’s
       most recent certification into evidence because Compton had already testified that he “is
       certified.”
¶ 16        The State introduced two business record reports showing that the breath test machine
       Officer Compton used on defendant was certified on November 1, 2013, and again on
       December 1, 2013, and expert testimony that the breath test machine used to test defendant on
       the night of November 10, 2013, was accurate in its blood alcohol test result.
¶ 17        John Wetsetin, a toxicology coordinator for the Illinois state police, testified as an expert in
       the field of forensic toxicology. He opined that the primary function of the Intoximeter EC/IR
       II is to measure ethanol or alcohol or ethyl alcohol in the breath coming out of an individual. It
       does not measure acetone or ketones as a result of diabetes.
¶ 18        Defendant’s motion for a directed verdict was denied. The jury found defendant guilty of
       driving with an alcohol concentration of 0.08 or more and guilty of driving under the influence
       of alcohol. Defendant was found not guilty of improper lane usage. Defendant was sentenced

                                                     -4-
       to 12 months’ conditional discharge. This appeal followed.

¶ 19                                              ANALYSIS
¶ 20        In his brief filed in this court, defendant does not challenge the sufficiency of the State’s
       evidence against him. His sole argument on appeal is that the State did not lay a proper
       foundation for admission of the results of the breath test because the administrator of the test
       was not licensed at the time the test was given and therefore the court’s ruling on the State’s
       motion in limine was erroneous. We agree and find the court’s ruling on the State’s motion
       in limine was in error.
¶ 21        Generally, the admission of evidence falls within the discretion of the trial court. People v.
       Zwart, 151 Ill. 2d 37, 44 (1992). A trial court’s decision to grant a motion in limine will not be
       reversed on appeal absent an abuse of discretion. People v. Larsen, 323 Ill. App. 3d 1022, 1026
       (2001). However, where the issue on appeal is whether the evidence was admitted on an
       erroneous legal basis, we review the question of admissibility de novo. See id. We also review
       de novo the construction of statutes (People v. Elliott, 2014 IL 115308, ¶ 11) and the Illinois
       Administrative Code (People v. Montalvo, 2016 IL App (2d) 140905, ¶ 18). When construing
       a statute or Administrative Code provision, our “primary objective is to ascertain and give
       effect to the legislature’s intent, keeping in mind that the best and most reliable indicator of
       that intent is the statutory language itself, given its plain and ordinary meaning.” Elliott, 2014
IL 115308, ¶ 11. “In determining the plain meaning of the statute, we consider both the subject
       the statute addresses and the legislative purpose in enacting it.” Id.
¶ 22        The admissibility of breath test results is governed by standards promulgated by the state
       police as dictated by statute. Section 11-501.2(a) of the Illinois Vehicle Code (Code) states in
       relevant part:
                    “(a) Upon the trial of any civil or criminal action or proceeding arising out of an
                arrest for an offense as defined in Section 11-501 or a similar local ordinance or
                proceedings pursuant to Section 2-118.1, evidence of the concentration of alcohol,
                other drug or drugs, or intoxicating compound or compounds, or any combination
                thereof in a person’s blood or breath at the time alleged, as determined by analysis of
                the person’s blood, urine, breath or other bodily substance, shall be admissible. Where
                such test is made the following provisions shall apply:
                        1. Chemical analyses of the person’s blood, urine, breath or other bodily
                    substance to be considered valid under the provisions of this Section shall have
                    been performed according to standards promulgated by the Department of State
                    Police by a licensed physician, registered nurse, trained phlebotomist, certified
                    paramedic, or other individual possessing a valid permit issued by that Department
                    for this purpose. The Director of State Police is authorized to approve satisfactory
                    techniques or methods, to ascertain the qualifications and competence of
                    individuals to conduct such analyses, to issue permits which shall be subject to
                    termination or revocation at the discretion of that Department and to certify the
                    accuracy of breath testing equipment. The Department of State Police shall
                    prescribe regulations as necessary to implement this Section.” 625 ILCS
                    5/11-501.2 (West 2012).
¶ 23        Section 1286.100 of Title 20 of the Illinois Administrative Code states:

                                                    -5-
                    “The Director or his/her designee is authorized to license persons to be BAOs
               [(Breath Alcohol Operators)] subject to the requirements of this Section. BAOs are
               licensed to perform all appropriate BAO functions described in this Part. Only licensed
               BAOs may operate evidential breath testing instruments.
                    a) To be eligible to be a BAO, the individual must be employed by an agency or an
               accredited law enforcement training academy. BAO candidates, including those who
               have previously been licensed as a BAO in another state, must successfully attend the
               course and pass the written and proficiency examination or successfully complete a
               computer-based training (CBT) course.
                    b) Under the direction and control of a BAI [(Breath Alcohol Instructor)], BAO
               candidates must:
                        1) Complete a training curriculum approved by the Department that includes a
                    minimum of 24 hours of instruction, which includes the following:
                            A) Presentation and discussion of the psychological, physiological, and
                        pharmacological effects of alcohol in the human body;
                            B) Demonstration and discussion of instruments and the analytical
                        processes used to measure BrAC [(Breath Alcohol Concentration)];
                            C) Practical application and demonstration in the use of an approved
                        evidentiary instrument; and
                            D) Discussion of current DUI issues, the administrative rules, and case law.
                        2) Pass the following:
                            A) The standardized written examination for Breath Analysis Operator
                        provided by the Department with a minimum score of 70 percent.
                            B) A proficiency examination where the candidate operates approved
                        evidentiary instruments.
                    c) A license shall be valid for a period of three years after the printed date of
               issuance. If the license is not renewed as provided for in Section 1286.110, it shall
               expire three years after the printed date of issuance.” 20 Ill. Adm. Code 1286.100,
               amended at 33 Ill. Reg. 8529 (eff. June 4, 2009).
¶ 24       When a motorist files a motion in limine to prevent the introduction of breath test results,
       the State must establish a sufficient foundation for admission into evidence. People v. Ebert,
       401 Ill. App. 3d 958, 960 (2010). The requirements for laying the proper foundation of breath
       test results were outlined by our supreme court in People v. Orth, 124 Ill. 2d 326, 340 (1988).
       To lay a proper foundation, the State must establish that the test was performed in accordance
       with both section 11-501.2(a) of the Code (625 ILCS 5/11-501.2(a) (West 2012)) and the
       regulations promulgated by the Illinois Department of Public Health in consultation with the
       Department of State Police. Orth, 124 Ill. 2d at 339-40. The State must lay a foundation
       establishing five factors: (1) evidence that the test was performed in accordance with the
       uniform standard adopted by the Illinois Department of State Police; (2) evidence that the
       operator conducting the test was certified by the Department of State Police; (3) evidence that
       the breath test machine used was a model approved by the Department of State Police, was
       working properly, and was tested regularly for accuracy; (4) evidence that defendant was
       observed for 20 minutes prior to the test, and during that time, he did not smoke, drink or
       regurgitate; and (5) evidence that the results on the “printout” sheet are properly identified as
                                                    -6-
       defendant’s test results. Id. Failure to comply with section 11-501.2(a) and the regulations
       renders the results of the test unreliable and, thus, inadmissible. People v. Emrich, 113 Ill. 2d
343, 350-51 (1986).
¶ 25       It is undisputed that Officer Compton was not licensed to conduct the breath test on
       November 10, 2013. See 20 Ill. Adm. Code 1286.100, amended at 33 Ill. Reg. 8529 (eff. June
       4, 2009). Because the administrator was not licensed at the time the test was administered, the
       breath test was not conducted in conformity with the regulations promulgated by the
       Department of State Police. Id. (“Only licensed BAOs may operate evidential breath testing
       instruments.”).
¶ 26       The State argues that although Officer Compton was not licensed when he administered the
       breath test, his license had only lapsed for five days, and there is no showing that the testing
       process was in any other way improper. It relies on People v. Keith, 148 Ill. 2d 32 (1992), to
       support its argument. In Keith, the defendant moved in limine to suppress breath alcohol test
       results in his prosecution for reckless homicide. The test administrator’s certification had
       expired at the time he administered the breath test and he had since died. It was stipulated that
       the deceased officer’s supervisor reviewed the test results and that the deceased officer had his
       administrator’s license renewed within two weeks after the subject test. Id. at 34-35. The trial
       court suppressed the breath test results because the administrator was deceased and because he
       was not certified at the time of administration of the test, and we affirmed. Id. at 37-38.
¶ 27       Before our supreme court, the State argued that the trial and appellate courts erred in
       barring the breath test results into evidence on the reckless homicide charge. Id. at 38. The
       State argued that in a prosecution for reckless homicide, “section 11-501.2 of the Illinois
       Vehicle Code (Ill. Rev. Stat. 1987, ch. 95½, par. 11-501.2), which incorporates the
       Department’s standards relating to breathalyzer instruments, does not apply as in a DUI
       prosecution.” Rather, the State argued that admissibility of breath-alcohol tests in a
       prosecution for reckless homicide was governed by the usual standards of evidentiary
       admissibility. Id. at 40.
¶ 28       The Keith court found that “[s]ection 11-501.2 standards apply only to actions or
       proceedings arising out of arrest for an offense as defined in section 11-501. Reckless
       homicide is not such an offense.” Id. at 41. A prosecution for reckless homicide does not arise
       out of an offense defined in section 11-501, and therefore, “Orth and the Department’s
       standards are not applicable here.” Id. at 42. “We thus hold that the usual standards governing
       the admission of evidence apply to breath-alcohol test results in prosecutions for reckless
       homicide.” Id. at 41. In addressing the defendant’s contention that the only standard for
       admitting breath tests were the Department’s standards, the Keith court explained that prior to
       the adoption of the Department’s standards, breath-alcohol tests were admitted under the usual
       standards of admitting evidence. Id. at 41-42.
¶ 29       The Keith court discussed People v. Krueger, 99 Ill. App. 2d 431, 440-41 (1968), in which
       a breath test was admitted in evidence where the officer who performed the test testified that he
       had taken a training course, had a certificate as a certified breath test officer, explained the
       operation of the machine, stated the results of the defendant’s test, and stated that the machine
       was in working order. On appeal, the trial court’s decision to admit the breath test into
       evidence was affirmed, as the trial was satisfied that the machine was properly calibrated and
       maintained and that the officer had the proper knowledge to operate the machine and the
       officer properly performed and observed the test. Id. at 441.
                                                   -7-
¶ 30       The Keith court then affirmed the holding of the trial and appellate courts, finding that
       under the usual standards governing the admissibility of evidence, the results of the breath test
       were inadmissible because there was no evidence that the test was reliable. Keith, 148 Ill. 2d at
       44-45.
¶ 31       The State urges this court to find that Keith stands for the proposition that where a proper
       foundation for a breath test cannot be laid under the requirements set forth in Orth and the
       Department’s standards, then the breath test can be alternatively admissible under the usual
       standards governing the admissibility of evidence. We decline to do so. Keith is very clear that
       the Orth requirements and the Department’s standards are the foundational standards
       applicable to the admission of breath test results in prosecutions for those offenses enumerated
       in section 11-501 (625 ILCS 5/11-501 (West 2012)).
¶ 32       As stated, defendant was charged with offenses listed in section 11-501. The Keith court
       only considered the admissibility of the breath test under ordinary admissibility standards
       because the Orth requirements and the Department standards did not apply in reckless
       homicide prosecutions. The Keith court’s rejection of Keith’s argument that the Department’s
       standards were the only applicable standards for admitting breath tests, and its subsequent
       discussion of the admissibility of breath test results prior to the Department’s adoption of its
       standards in 1970, does not in any way demonstrate the court’s intention to allow an alternative
       means of admitting breath tests in the prosecution of offenses described in section 11-501.
       Rather, the Keith court’s discussion of this subject explained that in the absence of a specific,
       identified admissibility standard for a breath test in a prosecution for an offense not identified
       in section 11-501, a general analysis of the procedures used, the knowledge of the person
       performing the test, and the reliability of the test were factors to be considered in determining
       the test’s admissibility. Id. at 43-44; see also People v. Hamilton, 118 Ill. 2d 153 (1987);
       Emrich, 113 Ill. 2d 343.
¶ 33       We also find the State’s reliance on Ebert and People v. Bishop, 354 Ill. App. 3d 549
       (2004), to be misplaced. Ebert involved a defendant’s challenge to the admissibility of a breath
       test where the administrator failed to comply with the regulations requiring him to
       continuously observe the defendant for at least 20 minutes before administering a breath test
       because the officer did not accompany the defendant to the bathroom during that time period.
       The Ebert court remarked:
               “The act of observing a motorist for 20 minutes obviously has no direct effect on the
               result of a breath test administered at the end of that period. The purpose of the
               observation requirement is to document that the motorist does nothing that might
               impair the accuracy of the breath test. Although [the officer] might not have been
               watching defendant while defendant was using the bathroom, defendant’s own
               testimony establishes that he did nothing to impair the accuracy of the test—he did not
               vomit, belch, regurgitate, or place a foreign substance in his mouth. Thus, the breath
               test result was no less reliable than it would have been if [the officer] had observed
               defendant not doing those things. Given defendant’s testimony, rigid enforcement of
               the observation requirement would serve no purpose and would frustrate the
               truth-seeking function by excluding reliable evidence.” Ebert, 401 Ill. App. 3d at 965.
       The Ebert court dismissed the defendant’s argument, finding that any failure to strictly comply
       with the observation requirement was de minimis. Id.

                                                   -8-
¶ 34       In Bishop, 354 Ill. App. 3d at 551, the defendant was convicted of DUI following an
       automobile accident. On appeal, he argued that the State failed to collect a sample of his urine
       in compliance with section 1286.330(d) of Title 20 of the Administrative Code, which required
       that the “ ‘urine sample shall be collected from the subject’s first emptying of the bladder in a
       clean, dry container.’ ” Id. at 555 (quoting 20 Ill. Adm. Code 1286.330(d), adopted at 25 Ill.
       Reg. 3023 (eff. Feb. 1, 2001)). According to the defendant, the hospital drew the first urine
       sample, and the second sample, drawn by police, was taken hours later. Therefore, the second
       urine sample did not strictly conform with section 1286.330(d). Id.
¶ 35       This court rejected the defendant’s argument. We found that that substantial compliance
       with section 1286.330(d) of Title 20 of the Administrative Code was sufficient and that
       substantial compliance had been satisfied. Id. at 556. We noted that it was the hospital’s
       procedure that prevented the State from taking a sample from the first emptying of the bladder.
       Id. We further noted that, “if we were to agree that any deviation whatsoever from the
       regulations rendered the results of a sample inadmissible, ‘we would be ignoring the fact that
       strict compliance is not always realistically or humanly possible.’ ” Id. (quoting State v.
       Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 34).
¶ 36       Both Ebert and Bishop involve challenges to tests that deviated slightly from the standards
       prescribed for administration of the test. These de minimis deviations did not affect the validity
       or reliability of the results. Substantial compliance was sufficient in those cases where a
       defendant was not continuously observed for the required 20-minute period because the
       defendant testified that he did nothing that, if he was observed, would have affected the test
       and where the State collected a second urine sample because the first sample was taken at the
       hospital following defendant’s automobile accident. In Ebert and Bishop, there was no
       challenge to the admissibility of the tests on the basis that the officers administering these tests
       were not licensed by the State. That is not the case here.
¶ 37       Unlike Ebert and Bishop, in this case, we cannot find there was substantial compliance
       where the officer was not licensed at the time he administered the breath test. There simply was
       no compliance, as required by the statute and the Department’s standards. Officer Compton’s
       testimony regarding his training and the steps he took in performing the breath test was not
       sufficient to overcome the statutory requirement that Officer Compton be licensed to perform
       the test at the time the test was administered. Because Officer Compton was not a licensed
       breath analysis operator at the time he administered the defendant’s test, the State failed to lay
       the required foundation for the admission of the breath test results in a section 11-501(a)(1)
       prosecution and it was reversible error to admit the results into evidence.
¶ 38       The plain language contained in the Department standards and the finding in Orth
       specifically requires that, to be admissible in evidence, the breath tests shall be “performed” by
       a licensed administrator according to the standards. The test was not performed according to
       the required standards in this case, and the failure to strictly comply was not de minimis.
       Accordingly, defendant’s motion in limine should have been granted, and the breath test
       results should not have been admitted. Because the results of the breath test lacked a proper
       foundation and should not have been admitted as substantive evidence, we reverse defendant’s
       conviction under section 11-501(a)(1). To prove defendant guilty beyond a reasonable doubt,
       the State must prove (1) defendant was in “actual physical control” of the vehicle and (2) the
       concentration of alcohol in his blood or breath was more than 0.08 based upon the definition
       set forth in section 11-501.2 of the Code. 625 ILCS 5/11-501(a)(1) (West 2012). Because the
                                                    -9-
       State cannot prove a foundational element necessary for the admission of the breath test
       results—that the test was administered by a licensed operator—the State cannot prove
       defendant’s blood or breath alcohol concentration while he was driving. The foundational
       defect we have found cannot be cured on retrial. We therefore reverse defendant’s conviction
       for driving with an alcohol concentration of 0.08 or more (id.).
¶ 39       At oral argument, defendant requested that we remand for a new trial the DUI charge (id.
       § 11-501(a)(2)) because the admission of the breath test result infected and prejudiced
       defendant’s trial on this charge. As we previously noted, defendant did not challenge his
       conviction for DUI in his notice of appeal, or make any argument in his appellate brief that the
       State failed to prove him guilty of DUI beyond a reasonable doubt. Defendant has therefore
       forfeited this argument. See People v. Enoch, 122 Ill. 2d 176, 186 (1988).
¶ 40       Forfeiture aside, we find that there was overwhelming evidence from which the jury could
       conclude beyond a reasonable doubt that defendant was under the influence of alcohol while in
       physical control of the vehicle, even without the admission of the breath test evidence. Supra
       ¶¶ 11-13. We find no possibility that admission of the breath test results prejudicially
       influenced the jury’s determination on this charge. Defendant’s conviction for DUI (625 ILCS
       5/11-501(a)(2) (West 2012)) is therefore affirmed.

¶ 41                                       CONCLUSION
¶ 42      For the foregoing reasons, we affirm in part and reverse in part.

¶ 43      Affirmed in part and reversed in part.




                                                   - 10 -